DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 2/5/2021 in which Applicant lists claims 4 and 16 as being cancelled, claims 2-3 and 7-15 as being withdrawn-currently amended, claims 1 and 5-6 as being currently amended, and claim 17 as being new. It is interpreted by the examiner that claims 1-3, 5-15 and 17 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
At least claim 1 is allowable. The restriction requirement among Groups I-VIII, as set forth in the Office action mailed on 7/2/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/2/2020 is withdrawn.  Claims 2-3 and 7-15, directed to Groups I and III-VIII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The amendments to the claims dated 2/5/2021 are accepted. Applicant’s arguments with regard to the specific amendments of claim 1 with regard to “image acquisition unit” being changed to “image sensor”, and “depth-extension processing unit” being changed to “a controller comprising hardware” to no longer invoke 35 U.S.C. 112(f) is persuasive. Claim 1 and its dependencies are no longer interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The amendments to the claims dated 2/5/2021 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 11/9/2020 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks, filed 2/5/2021, with respect to the obviousness rejections in view of Otsuka et al. (US 2010/0322502 A1) in view of Kaneko et al. (US 6344930 B2), with respect to the amendments to claim 1, have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Line 7 of claim 17 has been replaced with:
“a controller comprising hardware, the controller being configured to:”

Allowable Subject Matter
Claims 1-3, 5-15 and 17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/12/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872